 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON GERAY,                                         No. 2:20-cv-0707 AC P
12                         Plaintiff,
13           v.                                            ORDER
14    ANTHONY MORRISON,
15                         Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed an application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915.

20          The federal venue statute provides that

21                    [a] civil action may be brought in—
22                    (1) a judicial district in which any defendant resides, if all defendants
                      are residents of the State in which the district is located;
23
                      (2) a judicial district in which a substantial part of the events or
24                    omissions giving rise to the claim occurred, or a substantial part of
                      property that is the subject of the action is situated; or
25
                      (3) if there is no district in which an action may otherwise be brought
26                    as provided in this section, any judicial district in which any
                      defendant is subject to the court’s personal jurisdiction with respect
27                    to such action.
28   28 U.S.C. § 1391(b).
                                                          1
 1          In this case, the claim arose in Monterey County, which is in the Northern District of
 2   California. Therefore, plaintiff’s claim should have been filed in the United States District Court
 3   for the Northern District of California. In the interest of justice, a federal court may transfer a
 4   complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v.
 5   McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 6          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 7   States District Court for the Northern District of California.
 8   DATED: April 8, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
